           Case 1:20-cv-00404-MN Document 31-2 Filed 03/22/21 Page 1 of 7 PageID #: 712


Wrobel, Mackenzie

From:                            Pedi, Nicole K. <Pedi@rlf.com>
Sent:                            Wednesday, March 3, 2021 4:03 PM
To:                              Wrobel, Mackenzie
Subject:                         RE: Activity in Case 1:20-cv-00404-MN Tom Hussey Photography, LLC v. BDG Media,
                                 Inc. Oral Order



Mackenzie,

We do not agree with your interpretation of the Court’s March 1, 2021 Order and will raise with the Court that
the amended complaint that you file today is substantively different from the version you included with your
January 19, 2021 submission. Furthermore, as the Court’s March 1, 2021 Order expressly states: “Defendant
may thereafter file a motion to dismiss the amended complaint (including on the grounds that Plaintiff did not
cure the deficiencies in its original complaint)” and instructs that “Defendant should also renew its motion to
transfer this case[,]” we will file a motion to dismiss the amended complaint or in the alternative, to transfer the
case in accordance with the Order.

If Plaintiff requests a meet and confer on any of the issues and motions raised in this email chain, please advise
and provide your availability. Otherwise, we understand that Plaintiff will file an amended complaint today and
we will move to dismiss (and/or for other relief) or in the alternative, to transfer.

Regards,
Nicole


Nicole K. Pedi
Richards, Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, DE 19801
Cell: 347-219-1895
Office: 302-651-7844
Fax: 302-498-7701
Email: Pedi@rlf.com




The information contained in this electronic communication is intended only for the use of the individual or
entity named above and may be privileged and/or confidential. If the reader of this message is not the
intended recipient, you are hereby notified that any unauthorized dissemination, distribution or copying of
this communication is strictly prohibited by law. If you have received this communication in error, please
immediately notify us by return e-mail or telephone (302-651-7700) and destroy the original message.
Thank you.




                                                          1
        Case 1:20-cv-00404-MN Document 31-2 Filed 03/22/21 Page 2 of 7 PageID #: 713

From: Wrobel, Mackenzie
Sent: Wednesday, March 3, 2021 1:58 PM
To: Pedi, Nicole K.
Subject: RE: Activity in Case 1:20-cv-00404-MN Tom Hussey Photography, LLC v. BDG Media, Inc. Oral
Order

Hi Nicole:

Respectfully, we do not agree with your interpretation of the Court’s Order of March 1, 2021. The Court’s
Order granted Plaintiff’s Rule 59(e) motion, not a Rule 15 motion directing Plaintiff to file a specific amended
complaint. The Court’s Order states, in relevant part: “IT IS HEREBY ORDERED that Plaintiff's motion
pursuant to Rule 59(e) to alter or amend the judgment of dismissal is GRANTED to the extent it seeks
permission to file an amended pleading. The Court previously dismissed Plaintiff's complaint without
prejudice. Plaintiff shall filed any amended complaint on or before March 3, 2021.” D.I. 25 (emphasis
added).

Plaintiff’s amended complaint, which Plaintiff will file today, complies with the Court’s Order. To the extent
Defendant thinks a meet and confer to further discuss this matter may be helpful, we are happy to schedule a
call for this afternoon. Please let us know as soon as possible if you would like to telephonically meet and
confer today.

Furthermore, although Plaintiff disagrees that there is a basis to move to dismiss the amended complaint, it is
clear from your email that Defendant intends to do so. We are happy to meet and confer with you on the merits
of that motion when the time comes. For now, please be advised that Plaintiff does not believe Defendant can,
in good faith and without a risk of waiver, move to dismiss the amended complaint and, if unsuccessful, move
to transfer the case.


Mackenzie M. Wrobel
Duane Morris LLP
P: +1 302 657 4925


From: Pedi, Nicole K. <Pedi@rlf.com>
Sent: Wednesday, March 3, 2021 1:03 PM
To: Wrobel, Mackenzie <MMWrobel@duanemorris.com>
Subject: RE: Activity in Case 1:20-cv-00404-MN Tom Hussey Photography, LLC v. BDG Media, Inc. Oral
Order

Mackenzie,

I’ve spoken with co-counsel and we do not agree to your proposal. In accordance with the Court’s March 1,
2021 Oral Order, Plaintiff should proceed to file the version of the amended complaint that the Court granted
Plaintiff leave to file today, and we will proceed with moving to dismiss that amended complaint in the
Delaware District Court. Defendant will only request to transfer the case to another jurisdiction as alternative
relief should the Delaware Court not grant our motion to dismiss with prejudice. But an order seeking dismissal
of the complaint with prejudice is the relief we are seeking.

Moreover, the version of the amended complaint that you circulated yesterday is not the proposed amended
complaint that Plaintiff included in its January 19, 2021 request to the Court for leave to amend (D.I.
                                                        2
        Case 1:20-cv-00404-MN Document 31-2 Filed 03/22/21 Page 3 of 7 PageID #: 714

21). Accordingly, the Court has not granted Plaintiff leave to file this new proposed amendment and Defendant
does not consent to it. Had Plaintiff properly submitted this new proposed amendment to the Court in its
submission at D.I. 21, Defendant would have opposed the request on the additional grounds that Plaintiff is
aware that the allegations now included for the first time in paragraphs 59 and 62 are objectively
false. Specifically, by the time Plaintiff contacted BDG, the photos referenced in the complaint were not up at
all. This is reflected in the attached screenshots taken on January 10, 2020 to preserve evidence, and obviously,
the photos are not up today. As Plaintiff is also aware, BDG never posted the photos to Pinterest, but BDG did
remove them from Pinterest in January, when it first learned of their existence from the proposed amended
complaint. Once again, the photos are clearly not posted today.

As described herein, Plaintiff has not been granted leave by the Court to file these false allegations included in
the new proposed amended complaint that Plaintiff circulated yesterday, and Defendant does not consent to
Plaintiff filing them. Furthermore, should Plaintiff request leave from the Court to amend the complaint further
to add these false allegations, Defendant reserves all rights to seek any and all available relief from the Court.

Regards,
Nicole


Nicole K. Pedi
Richards, Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, DE 19801
Cell: 347-219-1895
Office: 302-651-7844
Fax: 302-498-7701
Email: Pedi@rlf.com




The information contained in this electronic communication is intended only for the use of the individual or
entity named above and may be privileged and/or confidential. If the reader of this message is not the intended
recipient, you are hereby notified that any unauthorized dissemination, distribution or copying of this
communication is strictly prohibited by law. If you have received this communication in error, please
immediately notify us by return e-mail or telephone (302-651-7700) and destroy the original message. Thank
you.


From: Wrobel, Mackenzie <MMWrobel@duanemorris.com>
Sent: Tuesday, March 2, 2021 4:42 PM
To: Pedi, Nicole K. <Pedi@rlf.com>
Subject: RE: Activity in Case 1:20-cv-00404-MN Tom Hussey Photography, LLC v. BDG Media, Inc. Oral
Order

Hi Nicole: The attached version sets forth the substance of Plaintiff’s Amended Complaint. Plaintiff reserves
the right to make edits before filing the final draft. Thank you.


                                                        3
          Case 1:20-cv-00404-MN Document 31-2 Filed 03/22/21 Page 4 of 7 PageID #: 715


Mackenzie M. Wrobel
Duane Morris LLP
P: +1 302 657 4925


From: Pedi, Nicole K. <Pedi@rlf.com>
Sent: Tuesday, March 2, 2021 11:47 AM
To: Wrobel, Mackenzie <MMWrobel@duanemorris.com>
Subject: RE: Activity in Case 1:20-cv-00404-MN Tom Hussey Photography, LLC v. BDG Media, Inc. Oral
Order

Thanks for the follow-up, Mackenzie.

I spoke with my co-counsel and we’re not sure what the basis is for the additional count you’re describing,
including whether it’s a claim for contributory/inducement or vicarious liability. Regardless, since the new
proposed count is not included in the proposed amendments you submitted to the Court when requesting leave
to amend, we would need to see a draft before we can consider the request and make a decision.

Thanks,
Nicole

Nicole K. Pedi
Richards, Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, DE 19801
Cell: 347-219-1895
Office: 302-651-7844
Fax: 302-498-7701
Email: Pedi@rlf.com




The information contained in this electronic communication is intended only for the use of the individual or
entity named above and may be privileged and/or confidential. If the reader of this message is not the intended
recipient, you are hereby notified that any unauthorized dissemination, distribution or copying of this
communication is strictly prohibited by law. If you have received this communication in error, please
immediately notify us by return e-mail or telephone (302-651-7700) and destroy the original message. Thank
you.


From: Wrobel, Mackenzie <MMWrobel@duanemorris.com>
Sent: Tuesday, March 2, 2021 11:03 AM
To: Pedi, Nicole K. <Pedi@rlf.com>
Subject: RE: Activity in Case 1:20-cv-00404-MN Tom Hussey Photography, LLC v. BDG Media, Inc. Oral
Order

                                             * EXTERNAL EMAIL *

                                                       4
        Case 1:20-cv-00404-MN Document 31-2 Filed 03/22/21 Page 5 of 7 PageID #: 716

Hi Nicole:

Thanks for the call back this morning. After we spoke I conferred with Steve and can confirm that Plaintiff
intends to add a claim for indirect infringement against the same party and based on the same facts as set forth
in the draft amended complaint we previously circulated for your review, regardless of whether the case stays in
Delaware or transfers to New York. We thus propose assenting to a transfer upon an agreement that the
deadline for filing the amended complaint be extended until 7 days following entry of the case in New
York. Given the differences between the motion procedures applicable to the different Courts (and between
different judges), we propose having the case docketed, and the applicable procedures identified, before the
time for filing Defendant’s intended motion to dismiss begins to run.

Please let me know if you have any additional questions. Thank you.


Mackenzie M. Wrobel
Duane Morris LLP
P: +1 302 657 4925


From: Wrobel, Mackenzie
Sent: Tuesday, March 2, 2021 10:16 AM
To: 'Pedi, Nicole K.' <Pedi@rlf.com>
Subject: FW: Activity in Case 1:20-cv-00404-MN Tom Hussey Photography, LLC v. BDG Media, Inc. Oral
Order

Hi Nicole: I hope you are well. I left a voicemail for you (cell phone number) regarding the below. Please
give me a call today at your earliest convenience: 570-764-3562. Thank you!



Mackenzie M. Wrobel
Duane Morris LLP
P: +1 302 657 4925


From: ded_nefreply@ded.uscourts.gov <ded_nefreply@ded.uscourts.gov>
Sent: Monday, March 1, 2021 2:29 PM
To: ded_ecf@ded.uscourts.gov
Subject: Activity in Case 1:20-cv-00404-MN Tom Hussey Photography, LLC v. BDG Media, Inc. Oral Order


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                              U.S. District Court
                                                       5
        Case 1:20-cv-00404-MN Document 31-2 Filed 03/22/21 Page 6 of 7 PageID #: 717

                                              District of Delaware

Notice of Electronic Filing

The following transaction was entered on 3/1/2021 at 2:28 PM EST and filed on 3/1/2021
Case Name:           Tom Hussey Photography, LLC v. BDG Media, Inc.
Case Number:         1:20-cv-00404-MN
Filer:
Document Number: 25(No document attached)

Docket Text:
ORAL ORDER re [21] Letter, [20] MOTION Pursuant to Rule 59(e) to Alter and/or Amend the
Judgment of Dismissal, [23] Letter - IT IS HEREBY ORDERED that [20] Plaintiff's motion pursuant to
Rule 59(e) to alter or amend the judgment of dismissal is GRANTED to the extent it seeks permission to
file an amended pleading. The Court previously dismissed Plaintiff's complaint without prejudice.
Plaintiff shall filed any amended complaint on or before March 3, 2021. Defendant may thereafter file a
motion to dismiss the amended complaint (including on the grounds that Plaintiff did not cure the
deficiencies in its original complaint). Defendant should also renew its motion to transfer this case. IT IS
FURTHER ORDERED that the call scheduled for March 2, 2021 is CANCELLED. ORDERED by Judge
Maryellen Noreika on 3/1/2021. (dlw)


1:20-cv-00404-MN Notice has been electronically mailed to:

Chad Michael Shandler      shandler@rlf.com, patricianne-stewart-3997@ecf.pacerpro.com, pstewart@rlf.com,
rivituso@rlf.com

Steven M. Cowley       smcowley@duanemorris.com, marandolph@duanemorris.com

Mackenzie Marie Wrobel mmwrobel@duanemorris.com, AutoDocketWILM@duanemorris.com,
chphillips@duanemorris.com, paryan@duanemorris.com

Nicole Kathleen Pedi     pedi@rlf.com, jennifer-marcolini-4759@ecf.pacerpro.com, marcolini@rlf.com

Bradley J. Mullins     bym@msk.com, kls@msk.com

Eleanor M. Lackman       eml@msk.com, kld@msk.com

1:20-cv-00404-MN Filer will deliver document by other means to:




For more information about Duane Morris, please visit http://www.DuaneMorris.com


Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for
the review of the party to whom it is addressed. If you have received this transmission in error, please

                                                        6
         Case 1:20-cv-00404-MN Document 31-2 Filed 03/22/21 Page 7 of 7 PageID #: 718

immediately return it to the sender. Unintended transmission shall not constitute waiver of the attorney-client or
any other privilege.
CAUTION RLF: This email originated from outside of the organization. Do not click links or open attachments unless you recognize
the sender and know the content is safe.




                                                               7
